        Case 1:20-cv-00674-AWI-SAB Document 14 Filed 10/09/20 Page 1 of 2



1
2
3
4
5                                  UNITED STATES DISTRICT COURT

6                                 EASTERN DISTRICT OF CALIFORNIA

7
8    PAUL ADAMS,                                    )   Case No.: 1:20-cv-00674-AWI-SAB (PC)
                                                    )
9                   Plaintiff,                      )
                                                    )   ORDER ADOPTING FINDINGS AND
10          v.                                      )   RECOMMENDATIONS, AND DIRECTING
                                                        PLAINTIFF TO PAY THE $400.00 FILING FEE
                                                    )   IN FULL WITHIN THIRTY DAYS
11   GAVIN NEWSOM et al.,
                                                    )
12                                                  )   (Doc. Nos. 2, 11)
                    Defendants.                     )
13                                                  )
                                                    )
14                                                  )

15
16          Plaintiff Paul Adams is proceeding pro se in this civil rights action pursuant to 42 U.S.C. §

17   1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

18   636(b)(1)(B) and Local Rule 302.

19          On May 20, 2020, the Magistrate Judge issued findings and recommendations that plaintiff’s in

20   forma pauperis application, (Doc. No. 2), be denied. (Doc. No. 11.) The findings and

21   recommendations were served on plaintiff and contained notice that objections were due within

22   fourteen days. (Doc. No. 11.) Plaintiff filed objections on June 2, 2020. (Doc. No. 12.)

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, the Court
24   has conducted a de novo review of this case. Having carefully reviewed the entire file, including
25   plaintiff’s objections, the Court finds the findings and recommendations (ECF No. 11) to be supported
26   by the record and by proper analysis.
27
28

                                                        1
       Case 1:20-cv-00674-AWI-SAB Document 14 Filed 10/09/20 Page 2 of 2



1
                                                   ORDER
2
           Accordingly, IT IS HEREBY ORDERED that:
3
           1. The findings and recommendations issued on May 20, 2020 (ECF No. 11) are adopted in
4
               full;
5
           2. Plaintiff’s in forma pauperis application (ECF No. 2) is denied;
6
           3. Plaintiff is required to pay the $400 filing fee in full within thirty days of this order; and
7
           4. If plaintiff fails to pay the $400 filing fee in full within thirty days of this order, this action
8
               will be dismissed without prejudice and without further notice.
9
10   IT IS SO ORDERED.
11
     Dated: October 8, 2020
12                                                SENIOR DISTRICT JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
